Citation Nr: 0322424	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-06 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
January 1978.  He has been represented throughout his appeal 
by the Veterans of Foreign Wars of the United States.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1998, by 
the Huntington, West Virginia, Regional Office (RO), which 
denied the veteran's claim of entitlement to service 
connection for residuals of a back injury.  After the veteran 
filed a notice of disagreement, the RO issued a Statement of 
the Case (SOC) in February 1999.   The veteran filed a timely 
substantive appeal.  

In September 1999, the veteran appeared at the RO for a 
videoconference hearing before the undersigned Veterans Law 
Judge, sitting in Washington, D.C.  A transcript of that 
hearing has been associated with the record.  At that 
hearing, the veteran withdrew the issue of service connection 
for residuals of leg injuries.  An appeal may be withdrawn in 
writing at any time before the Board renders a decision.  See 
38 C.F.R. § 20.204 (2002).  The veteran's withdrawal, 
reflected in the hearing transcript, meets that requirement.  
Accordingly that issue is not before the Board for appellate 
consideration.

The Board remanded this matter to the RO in July 2000, for 
further evidentiary development and readjudication.  The RO 
took the requested action, and issued Supplemental Statements 
of the Case (SSOCs) in January and May of 2003.


FINDING OF FACT

The preponderance of the competent and probative evidence 
demonstrates that a chronic low back disorder was not 
incurred in or aggravated by service, nor is a present low 
back disorder etiologically related to service.

CONCLUSION OF LAW

Residuals of a low back injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which had implicitly overruled Karnas in this 
regard); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that Court remand for the Board 
to apply the VCAA is not required where the Board decision 
had been issued before the date of enactment of the VCAA).

Thus, the CAFC has clearly held that section 3(a) of the VCAA 
does not apply retroactively to claims decided by the Board 
before the date of its enactment.  In addition, the VA 
General Counsel, in VAOPGCPREC 11-00 (Nov. 27, 2000), also 
held that the VCAA is retroactively applicable to claims 
still pending on the date of its enactment.  Further, the VA 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file, to ascertain whether another 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  It is noted that the development 
of medical evidence appears to be complete.  By virtue of the 
February 1999 SOC, the July 2000 Board remand, the January 
and May 2003 SSOCs, and associated correspondence issued 
since the veteran filed his claims, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claims.  He was advised that, 
if he adequately identified relevant records with names, 
addresses, and approximate dates of treatment, the RO would 
attempt to obtain evidence on his behalf.  

The RO also advised the veteran of the evidence obtained and 
considered in deciding his claim in the SSOC issued in May 
2003.  In addition, the veteran was advised of the specific 
VCAA requirements in the January 2003 SSOC.  It thus appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (requiring that the Board identify documents in 
the file providing VCAA notification).  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual background

A review of the veteran's service medical records reveals 
that he made no complaints of back problems during his 
entrance examination of January 1974, or during his 
separation examination of January 1978.  Upon clinical 
evaluation, no abnormal findings referable to the spine or 
the musculoskeletal system were made during either 
examination.

Among the service medical records is a private hospital 
report from the Wollongong (Australia) Hospital, dated 
November 5, 1976, indicating that the veteran was admitted 
after being involved in a motor vehicle accident the previous 
day; all he remembered was being in the back seat of the car.  
At that time, the veteran complained of frontal and nuchal 
headache, and aching all over his body.  X-ray studies of the 
cervical, thoracic, and lumbar areas of the spine were 
reported to show no abnormality.  Six days of bed rest was 
the recommended treatment. 

The service medical records indicate that the veteran was 
returned to the USS Monticello on November 6, 1976, for 
observation and treatment following the above accident, which 
had occurred while he was on liberty status.  Since arriving 
at the facility, the veteran was noted to be on bed rest; he 
had not complained of pain, but he reported aching all over.  
The medical department concluded that the injury was not 
likely to result in a permanent disability, and that it had 
been incurred in the line of duty and not as a result of the 
veteran's own willful misconduct.  The veteran was treated 
with pain medication.  On November 11, 1976, it was 
determined that he was physically fit to be returned to full 
duty.  During a clinic visit on November 20, 1976, physical 
and neurological examination was reported to be within normal 
limits, except for symptoms of a viral syndrome and 
tonsillitis, and a headache attributed to the automobile 
accident.  He was placed on bed rest for 24 hours, and given 
medication.

VA treatment records dated in February 1993 show that the 
veteran presented with complaints of back pain.  He reported 
that he had been helping someone move a refrigerator up some 
stairs when he heard his back pop.  He said he had 
experienced back pain several days later.  He also said he 
had broken his left leg in 1983, and had a "plastic knee."  
X-rays of the spine showed very minimal spurring of the L5 
vertebral body.  The pertinent diagnosis was low back pain.

Private medical records dated in May 1996 show that the 
veteran was seen with complaints of a two-day history of pain 
in his thoracic spine.  It was noted that he frequently 
engaged in heavy lifting, and rode a motorcycle, traversing 
frequent bumps on his normal route.  The diagnosis was 
thoracic back strain.  

VA treatment records dated in April 1998 show that the 
veteran was seen with complaints of right leg pain.  He gave 
history of two motor vehicle accidents, one of which had 
resulted in a "shattered" left kneecap and teeth being 
knocked out.  He did not specify the date of the latter 
accident  The records also reflect a history of a back injury 
and low back pain.  X-rays of the lumbosacral spine revealed 
very minimal spurring of the anterior margin of the L5 
vertebral body.  The principal diagnosis at that time after 
examination was diabetes mellitus, causing various symptoms, 
including bilateral leg pain due to diabetic neuropathy.

VA treatment records dated in July 1998 show that the veteran 
was seen with complaints of back pain.  A VA general medical 
examination that month noted history of a post-service injury 
which had resulted in the veteran having an artificial 
kneecap on the left side.  Reference was made to a planned 
orthopedic examination, but there is no record that it was 
done.  The Board's July 2000 remand sought a report of 
orthopedic examination if one had been performed, but no such 
record has come to light.

At his personal hearing in September 1999, the veteran 
indicated that he began having problems with his back 
immediately after the car accident in November 1976, and 
continued to have problems after his discharge from military 
service.  He explained that the reason he did not seek any 
treatment for the back was because he felt that he would be 
able to withstand the pain; however, he noted that the 
problems became so bad that he sought treatment at the VA 
medical facility in Clarksburg in 1991/1992.  The veteran 
also testified at his hearing that, when he went to the VA 
hospital 7 or 8 years before, X-rays were taken of his back, 
which reportedly demonstrated findings of a deformity of a 
vertebra.  He asserted that sitting or walking for a long 
period of time would cause discomfort in his back.  He 
indicated that he was currently receiving treatment at the VA 
Medical Center in Clarksburg.

The veteran underwent a VA spine examination in February 
2003.  He complained of back pain.  It was noted that for 20 
years he had worked in a construction crew, until he finally 
had to quit in 1997 due to pain and joint stiffness.  The 
examiner indicated that the claims folder had been reviewed.  
He stated that the X-rays of the lumbar spine were 
essentially normal.  There was some slight loss of disc space 
between T2 and L1, but there was no evidence of any 
subluxations.  Clinical evaluation noted no limp, no sensory 
abnormality in the legs, and no motor weakness.  The 
diagnosis was osteoarthritis with some stiffness. 

The examiner stated, that after reviewing the medical records 
and talking with the veteran, it was his conclusion that it 
was as likely as not that the current back trouble began with 
the motor vehicle accident of 1976 and that the veteran 
recovered enough to return to his regular work, was able to 
work for 20 years after separation from service in pain, and 
that gradually over a period of time, because of the work as 
an exacerbating factor, the pain finally got so bad that he 
had to quit his job.  He opined that the trouble began with 
the in-service motor vehicle accident and was made worse by 
the veteran's heavy manual labor type of job.  

The RO, in adjudicating the case, returned it to the VA 
examiner as insufficient for rating purposes, and asked the 
physician to address more thoroughly the in-service injury 
and the medical history of post-service trauma, in terms of 
the presence of a current chronic back disorder.

In a May 2003 addendum, the February 2003 examiner stated 
that, in light of the fact that the veteran had reported a 
motor vehicle accident in 1998, and in light of the fact the 
his medical records did not reflect back trouble until after 
the refrigerator lifting injury in 1993. there is no 
objective evidence that would definitely connect his present 
back condition to the in-service motor vehicle accident of 
1976, as previously reported.  The examiner noted that the 
only evidence of a causal connection is the veteran's self 
reported history that his back trouble began in 1976, but 
there is no objective medical evidence documenting back 
trouble until the 1993 refrigerator lifting injury, which was 
some 15 years after separation from service.  The examiner 
stated the opinion that there is no degree of certainty, 
other than the veteran's historical basis, that his back 
disorder is service-connected.  The examiner indicated that 
any back trouble was exacerbated by the refrigerator incident 
of 1993 and by the veteran's general work history as a 
carpenter, which was rather heavy work, and that those 
factors would certainly play as much of a role in his back 
condition as would any injury from 1976.  

III.  Legal Analysis

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" disability when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within a presumptive period under 38 C.F.R. § 3.307) and the 
veteran has the same condition at present; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and the 
medical evidence relates the symptomatology to the veteran's 
present condition.  See Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim.  In essence, the evidence of 
record demonstrates that the veteran's current low back 
disorder was not incurred in or aggravated by active military 
service.

The Board has found the most probative evidence of record to 
be the veteran's service medical records, the post-service 
medical treatment records, the February 2003 VA examination, 
and the May 2003 addendum by the VA examiner.  Although the 
veteran was seen in November 1976 with complaints of aching 
all over his body subsequent to a motor vehicle accident, X-
ray studies of the lumbar spine showed no abnormality at that 
time.  The veteran was placed on bed rest.  He was treated 
with pain medication.  After five days of bed rest, it was 
determined that that he was physically fit to return to be 
returned to full duty.  The medical department indicated that 
the injury was not likely to result in a permanent 
disability.  Furthermore, there was no follow-up complaint or 
treatment the lumbar spine and, most significant, physical 
examinations subsequent to November 1976, including the 
separation examination, specifically reported the veteran's 
spine to be normal.  In addition, there are no post-service 
medical records revealing complaints or treatment of a low 
back disorder until February 1993, when the veteran sought 
treatment for a back injury, which he described having 
sustained while helping to move a refrigerator up some 
stairs.  

The Board recognizes that the veteran now has a back 
disorder, and that the VA examiner in February 2003 stated 
that it was as likely as not that the his back trouble began 
with the 1976 motor vehicle accident, from which he recovered 
enough to return to work, and was able to work for twenty 
years post-service with pain, then gradually experienced 
increased back pain due to exacerbation of heavy manual labor 
work.  However, an addendum was added, at which time the 
examiner stated that, in light of the fact that the veteran's 
medical records did not reflect any back trouble until after 
the refrigerator lifting injury in 1993, there was no 
objective evidence that would definitely connect the 
veteran's current back disorder to the in-service motor 
vehicle accident in 1976, as described in his previous 
report.  The examiner further stated that the only evidence 
that he had that his current back disorder could be related 
to service was the veteran's self-reported history.  

The private medical reports of record, which indicate that 
the veteran has a low back disorder, do no establish that his 
low back disorder is related to service.  There is no 
competent medical evidence demonstrating that the veteran's 
low back disorder is related to the military service.  In 
fact, the evidence preponderates to the contrary, that his 
low back disorder is not a result of service.  The examiner, 
in his May 2003 addendum, specifically stated that there was 
no objective medical evidence documenting any back trouble 
until the veteran lifted a refrigerator in 1993, therefore he 
could not say with any certainty other than the veteran's 
self-reported history that the current back trouble was 
service-connected.  Moreover, the examiner noted that the 
motor vehicle accident (identified as a motorcycle accident) 
reported by the veteran in 1998 was also a factor in the 
opinion finding a lack of nexus between the current back 
disability and active military service.

Although the appellant may sincerely believe that his low 
back problems are in some way related to his military 
service, it is well established that, as a layperson, he is 
not considered capable of opining, no matter how sincerely, 
as to the etiology of disabilities.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

We have considered the doctrine of the benefit of the doubt, 
under 38 U.S.C.A. § 5107 (old and new versions) and 38 C.F.R. 
§ 3.102, but the Board does not find the evidence is in 
approximate balance so as to warrant its application.  The 
preponderance of the evidence of record establishes that the 
veteran's claimed low back disorder was not incurred in or 
aggravated by his military service.  Accordingly, the claim 
of entitlement to service connection for a low back disorder 
must be denied.


ORDER

Entitlement to service connection for residuals of a low back 
injury is denied. 



______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

